Pee Cueiam.
The plaintiff, a young woman twenty-four years of age and unmarried, brought this suit to recover compensation for injuries received by her in a collision between a car driven by one Horowitz, in which she was riding, and a car belonging to the defendant, McDonald, and ivhich he was driving. The accident happened in the town of Carlstadt at the intersection of Hackensack street and Hoboken road. The trial resulted in a verdict in favor of the plaintiff, the award to her being $10,000.
The first contention submitted, as a basis for directing a new trial is, that the finding of liability on the part of the *573defendant was contrary to the great weight of the evidence. Onr examination of the testimony, sent up with the rule, leads us to the conclusion that this contention is without merit.
The only other ground upon which we are asked to set aside the verdict is that it is grossly excessive. Counsel for the defendant devotes about six lines of his brief to the discussion of this contention. It seems from this that he had very little faith in the soundness of it. Leaving that aside, our examination of the testimony with relation to the character and permanency of the injury, which included the destruction of the eyesight of the plaintiff’s left eye and her inability to proceed with the work in which she was engaged before the happening of the accident and the scarring of her face, satisfies us that the award was a reasonable one.
Eor the reasons indicated the rule to show cause will be discharged.